DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 09/23/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statement has been considered by the Examiner.

Claims 1-7,15-19, 21, 29-30, 33, 35-36, 45, 49-52 and 103-106 are pending.

				     Allowable Subject Matter
Claims 1-7,15-19, 21, 29-30, 33, 35-36, 45, 49-52 and 103-106 are allowed.
        Reason for allowance
The invention defined in claims 1, 15, 29, 45 and 50 are not suggested by the prior art of record. 
The prior art of record (in particular, WALTERS; Austin Grant US 20200160340, David; Vincent Paul Rene US 20130089004, Schmidt; Nathan Gaston US 20180109537, Saur; Karla US 20180145836, Nadler; Ishai US 20180219841, DROZDOVSKYY; Taras US 20160142890, NARENDRA TRIVEDI; ALPA T. US 20180336342, COOMBES S. US 20190245707, Shorty; Peter US 8194569, Davis; Malcolm H. US 20110191832, and Smith; Ned M. US 10237682) singly or in combination does not disclose, with respect to independent claim 1 “select, based on the respective reputation scores, a first agent from the plurality of the agents to transmit a request to activate or deactivate at least one of the one or more features; and
an agent interface to, in response to the request, broadcast an activation or deactivation of the at least one of the one or more features to the mesh network to cause the trusted agent determiner to update a reputation score of the first agent, at least one of the trusted agent determiner or the agent interface implemented with hardware.” and similar limitations of independent claim 15 in combination with the other claimed features as a whole.
With respect to claim 29, “a TEE generator to, in response to a first determination to generate a second TEE based on the identification and a second determination that the second TEE is deployable as a hardware TEE based on the one or more features, deploy the second TEE as the hardware TEE based on the one or more features.” in combination with the other claimed features as a whole.
With respect to claim 45, “in response to a determination to generate a second TEE based on the identification indicating that the first TEE is not supported by the semiconductor device, deploy the second TEE based on the one or more features.” in combination with the other claimed features as a whole. And, with respect to claim 50, “identify whether the semiconductor device supports the TEE based on the security requirements;
execute a machine learning model to determine the one or more features; and
in response to a determination to generate the TEE based on the identification indicating that the semiconductor device supports the TEE, deploy the TEE based on the one or more features.” in combination with the other claimed features as a whole.
Therefore, independent claims 1, 15, 29, 45 and 50 are allowed.
Dependent claims 2-7, 16-19, 21, 30, 33, 35, 36, 49, 51, 52,103-106 are also allowed based on their dependencies on independent claims 1, 15, 29, 45 and 50.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHODRAT JAMSHIDI whose telephone number is (571)270-1956. The examiner can normally be reached 10:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 5712723862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GHODRAT JAMSHIDI/Primary Examiner, Art Unit 2493